Bartoh, J.:
This is an action to recover the stun of $453.75, due on a promissory note. Judgment was entered in favor of the plaintiff for this sum, upon confession of the defendant. It appears from the record that the defendant Wat-ters was a teacher in one of the public schools of Ogden, Utah, and that while the judgment remained unsatisfied there was due him, as salary, from the board of education, the sum of $190. Proceedings supplementary to execution were instituted, and an attempt made to garnish, the defendant’s salary in the hands of the board. 'Upon the hearing these proceedings were dismissed, and the board of education discharged. The plaintiff appealed from this order, as well as from the order overruling a motion for a new trial. The question is raised whether, under our laws, in proceedings supplementary to execution, a board of education *302is subject to process of garnishment because of any indebtedness due to a teacher for salary.
Section 3455, Comp. Laws 1888, provides: “ After the issuing or return of an execution against property of the judgment debtor, or of any one of several debtors in the same judgment, and upon proof by affidavit or otherwise, to the satisfaction of the judge, that any person or corporation has property of such judgment debtor, or is indebted to him in an amount exceeding fifty dollars, the judge may, by an order, require such .person or corporation, or an officer or member thereof, to appear at a specified time and place, before him, or a referee appointed by him, and answer concerning the same/'’ It is contended by counsel for. appellant that this section is applicable to a board of education. It is clear that under our laws a board of education is a public municipal corporation. It forms one of the departments of the municipality. Its functions are exclusively of a public character, and its acts are performed for the public benefit. Its relation to the public is the same as that of any other municipal corporation. If, then, a board of education is subject to the process of garnishment, the phrase “any person or corporation” must embrace both public and private corporations, as is insisted in this case. There appears to be nothing in the context of the statute which would lead to such a conclusion, nor is there anything to indicate that such was the intention of the legislature.
It seems quite clear that the term “corporation” was used in the statute as a word of limitation, and refers solely to private corporations organized for private purposes, and does not refer to public corporations, or such as are created by law for the benefit of the people. Nor can a public or municipal corporation be subject to such proceedings upon any principle of public policy, for it forms a part of the government, and the public interests *303will not permit it to become involved in litigation between private individuals, in 'which such a corporation has no interest. Such proceedings would not only engage such public corporation in much vexatious and expensive litigation, but would also occupy the time of its servants and officials in the management of affairs wholly foreign to the object of its creation, to the neglect of corporate duties. The interests of the public would thus become subservient to those of the private individual, and the money in the public treasury would be consumed at the bar of the courts in controversies between debtors and creditors, in which the public would have not the slightest interest. To fully appreciate the public inconvenience which would inevitably follow if such proceedings were held to apply to public •corporations, it is but necessary to refer to the vast amount of revenue which such corporations are called upon to collect and disburse, and to the inconvenience which would follow in the settlement of their multitudinous accounts, and in the management of their affairs, if the money in the treasury was subject to be tied up indefinitely by such process. While such a proceeding, doubtless, would be desirable on the part of the creditor, to enforce his claim .against the officer- or servant of the corporation, yet we are of the opinion that public policy will not allow the •corporation to be thus hampered in the administration of its affairs. We are aware that some of the cases are opposed to the conclusion reached, but it is apparent that it is ■supported by the great weight of authority. Drake, Attachm. § 516; 1 Dill. Man. Corp. § 101; Merwin v. City of Chicago, 45 Ill. 133; City of Erie v. Knapp, 29 Pa. St. 173; School Dist. v. Gage, 39 Mich. 484; Hawthorn v. St. Louis, 47 Am. Dec. 141; Switzer v. City of Wellington (Kan.), 19 Pac. 620; McDougal v. Supervisors, 4 Minn. 184 (Gil. 130); Burnham v. City of Fond du Lac, 15 Wis. 211.
But there is another reason why the contention of coun*304sel cannot avail the appellant. In the case at bar the defendant Watters was a teacher in one of the public schools in the city of Ogden, regularly employed by the board of education, which board was created by authority of the legislature for the benefit of the public. Thus employed, he was a public servant, receiving a stipulated salary; and no portion of such salary, so long as the money remained in the hands of the board, was subject to the process of garnishment. There is perhaps no class of persons more intimately connected with the welfare of the municipality than the teachers in the public schools. Their labors are of interest to the entire body of the people. As a general rule they belong to that class of persons who depend upon their salaries' for the support of themselves and families. As a class, they are honorable, industrious public servants, and are generally poorly paid. If their wages, intended for the support of those dependent upon them, were subject to process of garnishment, the public might be deprived of their services, at any time, and suffer great inconvenience because of interruptions in the management of' the schools which would thus occur. The children of the country cannot be educated without competent teachers, and those teachers, usually devoting their whole time to their vocation, must have the necessaries of life; and their salaries ought not be subject to process which will tie them up, in the hands of a board of education, for an indefinite length of time, in disregard of the public interest. The territory has undertaken to. establish, at great expense, a system of public schools, and it cannot allow the wages of the teachers to be intercepted, at the risk of the efficiency of the system being thereby impaired. Bulkley v. Eckert, 3 Pa. St. 368; Bivens v. Harper, 59 Ill. 21; Hightower v. Slaton, 21 Am. Rep. 273; Allen v. Russell, 78 Ky. 105; Wallace v. Lawyer, 23 Am. Rep. 661.
*305There appears to be no error in the rulings of the court, as shown by the record. The judgment is- affirmed.
Merhitt, C. J., and Smith, J., concur.